May 5, 2010 GLOBAL ALPHA FUND Supplement to Prospectus dated March 1, 2010 The following information supplements the information contained in the sections of the funds Prospectus entitled Fund Summary-Portfolio Management and Fund Details-Management: On May 3, 2010, Vassilis Dagioglu became a co-primary portfolio manager for the Fund. Mr. Dagioglu is a Managing Director at Mellon Capital Management Corporation, an affiliate of Dreyfus, where he has been employed since 1999. He currently co-manages a team of portfolio managers implementing Mellon Capitals global asset allocation strategies and is responsible for the design and implementation of global portfolio management analytical systems.
